871931Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 9,585,898 is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Claim Objections
Claims 2, 3, 8 and 9 are objected to because of the following informalities:  
Claims 2 and 3 contain strikethrough, which is not permitted in reissue applications.
In claim 8, “the chromium complex of” is added and must be underlined.  “Amino acid,” “ascorbate” and “oxalate” are not new and should not be underlined.
In claim 9 “subcutaneously” is misspelled.
Appropriate correction is required.  See MPEP 1453 for guidance regarding amendments in reissue applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention.  Specifically:
Claim 1 is indefinite in its recitation of “massive amounts.”  This does not appear to be a term used in the art and it is not defined in the specification.  Therefore the metes and bounds of the claimed invention are not clearly set forth.
Claim 3 is indefinite in its recitation of “the vasodilator further comprises…” because claim 1 recites administration of “a compound comprising niacin,” not “a vasodilator.”  This rejection could be obviated (for example) by amending claim 1 to recite “a composition comprising niacin” and claim 3 to recite “the vasodilator composition.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urberg.
Urberg studied the effects of chromium and niacin on impaired glucose tolerance in elderly humans.  Urberg administered (orally) 200 micrograms chromium or 100 mg nicotinic acid (niacin) per day to healthy, elderly patients.  Neither treatment had a significant effect on fasting blood glucose level.  When the same amounts of chromium and niacin were administered together, fasting glucose decreased (Table 2).  Urberg concludes that niacin deficiency may impair the ability to respond to chromium supplementation and that “nicotinic acid and chromium are required simultaneously to optimize glucose metabolism” (p. 898).
Urberg is silent on the order in which the two supplements were consumed.  With regard to the claim limitation that niacin is administered before chromium, the claims do not specify any minimum time between administering the two substances; one could be administered a minute after the other.  In this case, the order of administration would not be critical.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04(IV)(C)).  Therefore claims 1, 4 and 9 are prima facie obvious.
Claim 2 recites a niacin dosage of 200 to 1,000 mg/day, while Urberg administered 100 mg/day.  A prima facie case of obviousness exists where the claimed ranges or amounts are close to those disclosed in the prior art.  MPEP 2144.05(I).  In this case, Urberg showed that 100 mg/day is an effective dose and therefore the skilled artisan would have expected that 200 mg/day would also be effective.
With regard to claims 5 and 6, chromium was administered as CrCl3 (p. 897, col. 1).  
Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urberg as applied to claims 1, 2, 4-6 and 9 above, and further in view of Rabinovitz.
Urberg teaches a method of lowering blood glucose by administration of niacin and chromium, as described above.  Urberg does not disclose a method in which the chromium is complexed with an organic acid.
Rabinovitz administered 200 micrograms chromium (orally, as chromium picolinate), twice daily for 21 days, to patients having type 2 diabetes.  After 21 days, fasting blood glucose level was significantly reduced (p. 179, col. 2).
It would have been obvious to one of ordinary skill in the art to modify the method of Urberg by administering chromium picolinate instead of chromium chloride.  There would have been a reasonable expectation of success because both forms of chromium were known to be effective in lowering blood glucose.  Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urberg as applied to claims 1, 2, 4-6 and 9 above, and further in view of Piatti and Davis.
Urberg teaches a method of lowering blood glucose by administration of niacin and chromium, as described above.  Urberg does not disclose a method in which the niacin is administerd in combination with aspirin and arginine or citrulline.
Piatti studied the effect of arginine treatment on patients with type 2 diabetes.  Arginine treatment (administered orally) improved insulin sensitivity as measured by euglycemic-hyperinsulinemic clamp assay (p. 878; improved insulin sensitivity correlates with lower blood glucose level).  Piatti concludes that arginine significantly improves insulin sensitivity in type 2 diabetes patients (pp. 878-879).
Davis showed that aspirin increases absorption of orally administered chromium (p. 203).
It would have been obvious to modify the method of Urberg by administering niacin and chromium in combination with aspirin, because aspirin was known to increase the uptake and utilization of chromium as taught by Davis.  It would also have been obvious to include arginine in the niacin composition because it was known to improve insulin sensitivity as taught by Piatti.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant’s arguments filed August 18, 2022 have been considered to the extent that they apply to the new grounds of rejection.
Applicant’s argument that the first step of the claimed method requires administration of a compound comprising niacin and chromium is not persuasive because Applicant is arguing a limitation that is not in the claims.  Claim 1 recites administering “a compound comprising niacin,” which includes niacin.  The words of a claim are given their plain meaning; claim limitations are not imported from the specification.  See MPEP 21111.01(I) and (II).
Applicant argues that Piatti teaches away from the invention.  Note that Piatti is only used to reject claim 3.  The argument is not persuasive because Applicant admits that Piatti teaches that arginine improves insulin sensitivity.  For this reason it was prima facie obvious to administer arginine along with chromium, which was known to have the same effect (Urberg).
Conclusion
No claim is allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zafra-Stone reviews the effects of niacin-bound chromium on blood glucose and insulin response (pp. 186-191).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘898 patent.  See MPEP 1442.04.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991